Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 1,2 and 16-20 are incomplete as they do not recite a polymerizable monomer or photopolymerization initiator, so the composition cannot record a hologram as they are not light sensitive.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. 20060194120, in view of Duperye et al. 3494930.
Cole et al. 20060194120 in example 2 teaches a holographic recording composition including a butylacrylate monomer, a TPO photoinitiator, dicyclohexane diisocyanate, glycerol propoxylate and nitrobenzene (polymerization inhibitor) and tin catalyst, which is provided between two glass slide substrates, allowed to cure and used to record holograms using 5302 nm laser light as in example 1 [0158-0161]. Useful polymerization inhibitors/retarders are disclosed including nitroxyl radicals which can reverse their termination [0142-0143,0151]. 
Duperye et al. 3494930 teaches aza-9-bicyclo[3,3,1] nonane-9-oxyl and establishes that it is old and well known as a polymerization inhibitor. 
It would have been obvious to one skilled in the art to modify the cited example of Cole et al. 20060194120 by replacing at least a portion of the nitrobenzene with azaadamantane-N-oxyl taught by Duperye et al. 3494930 as a polymerization inhibitor  based upon the direction to nitroxyl radical inhibitors at [0151] of Cole et al. 20060194120.

Claims 1,3-5,13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. 20060194120, in view of Sasao et al. 20070231744.

It would have been obvious to one skilled in the art to modify the cited example of Cole et al. 20060194120 by replacing at least a portion of the nitrobenzene with compound A-11 taught by Sasao et al. 20070231744 based upon the direction to nitroxyl radical inhibitors at [0151] of Cole et al. 20060194120.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Kawakami et al. 2016009680,  Duperye et al. 3494930 and  Shimizu et al. 20140349218.
Masaki et al. JP 2016-190895 (machine translation attached) in example 1 combines hexamethylene diisocyanate (HMDI), polyols (G-400 and OFHDO, the urethane reaction catalyst, 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl, monomer, photoinitiator and plasticizer.  This is placed between two substrates and heated for 2 hours at 60 degrees C to form a holographic recording medium [0089-0099 ,0096].  The other examples are similar. The stable radical species (polymerization inhibitors) which can be used are those which are known.  These preferably those having a MW of 400 or more or which can be bonded covalently to the polymeric matrix. As a compound having a stable radical species, there is no particular limitation, but specific examples thereof include 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl, 4-sulfanilic-2,2,6,6-tetramethylpiperidine-1-oxyl, 4-amino-2,2,6,6-tetramethylpiperidine-1-oxyl, 
Kawakami et al. 20160009680 teaches 5-hydroxy-1-methyl-2-azaadamantane-N-oxyl 

    PNG
    media_image1.png
    90
    96
    media_image1.png
    Greyscale
 on page 6 [0066], which is bounded by formula I-I where the substituents can be hydrogen, halogen, hydroxy, alkyl or alkoxy [0018]
Shimizu et al. 20140349218 in examples 1 teaches a holographic recording composition comprising hexamethylene diisocyanate, polyethertriol, dibutyl tin dilaurate (to form the polyurethane matrix), a polymerizable monomer, hydroxy-2,2,6,6-tetramethylpiperidine-oxyl (polymerization inhibitor), free radical basis polymerization initiator and a plasticizer, which was placed between two glass plates, heated for 2 hours at 60 degrees C and used to record a hologram [0091-0092]. The substrates may be AR coated [0086]. The disclosed nitroxides all include hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix [0049-0058, particularly 0053-0054].
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the  4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 5-hydroxy-1-methyl-2-azaadamantane-N-oxyl taught by Kawakami et al. 2016009680, which is an old and well known polymerization inhibitor as established in Duperye et al. 3494930 which bonds to the matrix via the hydroxy group in the same manner as 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218.  Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to 
 
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218.
Wipf et al. 20140018317 teaches nitroxide compounds for scavenging free radicals [0003] The preparation of 3-amino-ABNO which is shown in figure 1 
    PNG
    media_image2.png
    100
    116
    media_image2.png
    Greyscale
 and discussed at [0092]. 6-amino-1-me-AZADO  
    PNG
    media_image3.png
    93
    119
    media_image3.png
    Greyscale
 is shown at [0068].  The attachment via reaction of the amino groups is also taught at [0093]. 
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 6-amino-1-me-AZADO taught by Wipf et al. 20140018317, which is an old and well known polymerization inhibitor as established in Duperye et al. 3494930 and which bonds to the matrix via the amino in a manner similar to that of the hydroxyl group of  the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218. Further, it would have been obvious to modify the resultant holographic recording medium by adding 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Sasao et al. 20070231744 and  Shimizu et al. 20140349218.
It would have been obvious to one skilled in the art to modify the cited example of Masaki et al. JP 2016-190895 by replacing at least a portion of the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl with 6-amino-1-me-ABNO taught by Wipf et al. 20140018317, which is known polymerization inhibitor in the holographic arts, being taught at A11 in Sasao et al. 20070231744 and which bonds to the matrix via the amino in a manner similar to that of the hydroxyl group of  the 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl as is known in the holographic art in the teachings of the use of hydroxy, carboxy, amino, carbamoyl, carboxyl or glycidyl groups to attach to the polymer matrix found at [0053-0054] of Shimizu et al. 20140349218. Further, it would have been obvious to modify the resultant holographic recording medium by adding antireflection layers as taught at [0084-0085] of Masaki et al. JP 2016-190895 and/or to add other polymerization inhibitors based upon the disclosure at [0074] of Masaki et al. JP 2016-190895
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Kawakami et al. 2016009680,  Duperye et al. 3494930 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
Stockel et al. 20080311483 teaches the polyol used to form the polyurethane matrix is a difunctional poly(-caprolactone) [0078,0082,0083].  The addition of stabilizers such as inhibitors or antioxidants is disclosed [0048].
	It would have been obvious to one skilled in the art to modify the holographic reocriding media rendered obvious by the combination of Masaki et al. JP 2016-190895,Kawakami et al. 2016009680,  Duperye et al. 3494930 and  Shimizu et al. 20140349218 by replacing at least a portion of the polyol used with the difunctional poly(-caprolactone) used in the holographic recording media of Stockel et al. 20080311483

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.
It would have been obvious to one skilled in the art to modify the holographic reocriding media rendered obvious by the combination of Masaki et al. JP 2016-190895, Wipf et al. 20140018317,  Duperye et al. 3494930 and  Shimizu et al. 20140349218 by replacing at least a portion of the polyol used with the difunctional poly(-caprolactone) used in the holographic recording media of Stockel et al. 20080311483

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki et al. JP 2016-190895, in view of Wipf et al. 20140018317,  Sasao et al. 20070231744 and  Shimizu et al. 20140349218, further in view of Stockel et al. 20080311483.


It would have been obvious to one skilled in the art to modify the holographic reocriding media rendered obvious by the combination of Masaki et al. JP 2016-190895, Wipf et al. 20140018317, Sasao et al. 20070231744 and Shimizu et al. 20140349218 by replacing at least a portion of the polyol used with the difunctional poly(-caprolactone) used in the holographic recording media of Stockel et al. 20080311483

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/104026 (20210080826). Although the claims at issue are not identical, they are not patentably distinct from each other because they both seeks coverage for holographic compositions with nitroxyl polymerization inhibitors with caprolactone based polyurethane matrices.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasao et al. JP 2010-066326 teaches polymerization inhibitors attached to the polymeric matrix (abstract). 
Stockel et al. 20090062419 teaches the polyols being block copolymers of carprolactone and a polyester polyol (copolymer D)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 12, 2021